DETAILED ACTION
Response to Amendment
The amendment was received on 6/28/2022. Claims 1-19 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Goshua Goldberg, Reg. No. 44,126 and Andy Rao, associate, on 7/19/2022, 7/21/2022 and 7/25/2022 discussing the below examiner’s amendment and claim 1, line 4,5’s “when receiving a gradation value” as a contingent limitation being satisfied via claim 1, line 2’s “obtain a gradation”. 
The application has been amended as follows: 
Please amend claims 1 and 9, wherein underline is addition and [[brackets]] and bold shown below in the examiner’s amendment of claims 1 and 9 is only an aid for locating the underlined and [[bracketed]] amendment regarding article “a”).





1. (Currently Examiner Amended) A detection target positioning method, comprising steps of: 
acquiring an original image and pre-processing the original image to obtain a gradation of each pixel in a target gradation image corresponding to a target region including a detection target, wherein the pre-processing includes Gaussian filtering, the Gaussian filtering including: when receiving a gradation value of a pixel in an arbitrary row, for each receipt of the gradation of a pixel from an mth pixel, calculating a filtered gradation of a pixel which is located before the mth pixel and has a pixel order with a (m-1)/2 difference from the mth pixel, and outputting the filtered gradation, wherein a filter kernel used to calculate the filtered gradation of the pixel is a one-dimensional vector, m is [[the]] a number of elements of the one-dimensional vector, and m is an odd number greater than 1;
calculating a plurality of first gradation sets corresponding to rows of pixels of the target gradation image and a plurality of second gradation sets corresponding to columns of pixels of the target gradation image, wherein the first gradation set is a sum of gradations of pixels in a corresponding row, and the second gradation set is a sum of gradations of pixels in a corresponding column; and determining rows of two ends of the detection target in a column direction according to the plurality of first gradation sets, determining columns of two ends of the detection target in a row direction according to the plurality of second gradation sets, and 
determining a central point of the detection target according to the rows of two ends of the detection target in the column direction and the columns of two ends of the detection target in the row direction.  
9. (Currently Examiner Amended) A detection target positioning device, comprising: 
a pre-processor, configured to acquire an original image and pre-process the original image to obtain a gradation of each pixel in a target gradation image corresponding to a target region including a detection target
an accumulator, configured to calculate a plurality of first gradation sets corresponding to rows of pixels of the target gradation image and a plurality of second gradation sets corresponding to columns of pixels of the target gradation image, wherein the first gradation set is a sum of gradations of pixels in a corresponding row, and the second gradation set is a sum of gradations of pixels in a corresponding column; and 
a centering component, configured to determine rows of two ends of the detection target in a column direction according to the plurality of first gradation sets, determine columns of two ends of the detection target in a row direction according to the plurality of second gradation sets, and determine a central point of the detection target according to the rows of two ends of the detection target in the column direction and the columns of two ends of the detection target in the row direction, 



wherein the pre-processor comprises a Gaussian filter circuit, the Gaussian filter circuit being configured to perform Gaussian filtering on [[the]] a first gradation image to obtain a gradation of each pixel of a second gradation image and including a filtering sub-circuit, wherein when receiving a gradation value of a pixel in an arbitrary row, for each receipt of the gradation of a pixel from an mth pixel, the filtering sub-circuit calculates a filtered gradation of a pixel which is located before the mth pixel and has a pixel order with a (m-1)/2 difference from the mth pixel and outputs the filtered gradation, wherein a filter kernel used to calculate the filtered gradation of the pixel is a one-dimensional vector, m is [[the]] a number of elements of the one-dimensional vector, and m is an odd number greater than 1.  













Response to Amendment
The amendment was received 6/28/2022. Claims 1-19 are pending, where claims 1 and 9 are further amended via the above EXAMINER’S AMENDMENT.
Response to Arguments
Response To Claim Objection
Applicant’s arguments, see remarks, page 14, filed 6/28/2022, with respect to the claim objection of claims 1-19 have been fully considered and are persuasive.  The objection of claims 1-19 in the Office action of 3/28/2022, page 2 has been withdrawn. 
Response To Specification Objection
Applicant’s arguments, see remarks, page 15, filed 6/28/2022, with respect to the specification objection have been fully considered and are persuasive.  The specification objection in the Office action of 3/28/2022, page 3 has been withdrawn. 
Claim Rejection Under 35 USC 103
Applicant’s arguments, see remarks, pages 15-17, filed 6/28/2022, with respect to the 35 USC 103 rejection have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-3,8-11,17 and 19 in the Office action of 3/28/2022, starting page 15 has been withdrawn. Thus, all 35 USC 103 rejections in pages 15-51 in the Office action of 3/28/2022 are withdrawn.




Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowed for the same reasons as in applicant’s remarks regarding Allowable Subject Matter and Claim Rejection Under 35 USC 103 of 6/28/2022, pages 15-17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:









Cheng et al. (CN 108389188 A) with machine translation is pertinent as teaching the claimed (m-1)/2 via page 2’s d=(L-1)/2, boxed in below:

    PNG
    media_image1.png
    293
    939
    media_image1.png
    Greyscale

However, Cheng does not teach the claimed “one-dimensional vector”. Instead, Cheng teaches: “β is the first weight vector of j-co-expressed band, N is the dimension” wherein dimension N comprises a summation of i=1 to N:


    PNG
    media_image2.png
    106
    622
    media_image2.png
    Greyscale








Yu et al. (US 9,892,499) is pertinent as teaching the claimed “(m-1)/2” via (Q-1)/2, where Q is odd via column 24, ll. 20-25:

    PNG
    media_image3.png
    267
    811
    media_image3.png
    Greyscale

and the claimed “one-dimensional vector” or “a line-by-line” “gray vector” via c.3,ll.17-24:

    PNG
    media_image4.png
    251
    733
    media_image4.png
    Greyscale

wherein “line” is defined via Dictionary.com:	
CULTURAL DEFINITIONS FOR LINE
line

A set of points that have one dimension — length — but no width or height. (See coordinates.)




However, Yu does not teach the claimed “wherein a filter kernel…is a one-dimension vector”. Instead, Yu teaches “filtering…to be QXQ” via c.24,ll. 34-42:

    PNG
    media_image5.png
    317
    720
    media_image5.png
    Greyscale














Burger et al. (Digital Image Processing: Filters) is pertinent as teaching “a 1D Gaussian filter kernel with…a vector of odd length  6σ + 1”, page 103, penultimate S. However, Burger does not teach the claimed “wherein a filter kernel…is a one-dimensional vector”. Instead, Burger teaches the kernel is equation H (5.4):

    PNG
    media_image6.png
    353
    625
    media_image6.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667